SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

939
CA 12-02339
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


CHRISTINA SOWICH, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

COUNTY OF ONEIDA, LUCILLE A. SOLDATO, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY AS COMMISSIONER
OF ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,
COLLEEN OLNEY, IN HER INDIVIDUAL AND OFFICIAL
CAPACITY AS SUPERVISOR WITH ONEIDA COUNTY
DEPARTMENT OF SOCIAL SERVICES, AND CHRISTINE
CORTESE, IN HER INDIVIDUAL AND OFFICIAL CAPACITY
AS SUPERVISOR WITH ONEIDA COUNTY DEPARTMENT OF
SOCIAL SERVICES, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


SOKOLOFF STERN LLP, CARLE PLACE (STEVEN C. STERN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

NORMAN P. DEEP, ROME, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
F. Shaheen, J.), entered December 30, 2011. The order, among other
things, denied in part the motion of defendants to dismiss.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 27, 2013                     Frances E. Cafarell
                                                   Clerk of the Court